CWCapital Cobalt VR Ltd. v CWCapital Invs. LLC (2019 NY Slip Op 00408)





CWCapital Cobalt VR Ltd. v CWCapital Invs. LLC


2019 NY Slip Op 00408


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Sweeny, J.P., Richter, Tom, Kern, Singh, JJ.


8189N 653277/18

[*1] CWCapital Cobalt VR Ltd., Plaintiff-Appellant,
vCWCapital Investments LLC, et al., Defendants-Respondents, CWFS-Reds, LLC, Defendant.


Quinn Emanuel Urquhart & Sullivan, LLP, New York (Kathleen M. Sullivan of counsel), for appellant.
Venable LLP, New York (Konstantina A. Calabro of counsel), for respondents.

Order, Supreme Court, New York County (Andrea Masley, J.), entered August 2, 2018, which denied plaintiff's motion for a preliminary injunction to prevent defendants from selling real properties pooled in commercial mortgage-backed securities trusts, unanimously affirmed, without costs.
The court did not abuse its discretion in denying a preliminary injunction (Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839, 840 [2005]). Plaintiff did not establish a likelihood of success on the merits, because, even without addressing the various questions surrounding plaintiff's authority under the agreements, it did not take the requisite steps to remove and replace respondents as control class representative and special servicer under the indenture and collateral management agreement (CPLR 6301). Moreover, plaintiff has not shown that it will suffer irreparable harm absent injunctive relief, since the alleged harm would be compensable with monetary damages (id.). Finally, a balance of the equities does not weigh in plaintiff's favor (Nobu at 839).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK